Citation Nr: 1602061	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia Pension Center


THE ISSUE

Entitlement to VA Death Pension, to include whether the appellant may be recognzed as the surviving spouse of a veteran.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the former spouse of a veteran (the Veteran) who served on active duty from March 1953 to April 1955.  The Veteran died in April 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the RO in Philadelphia, Pennsylvania.


REMAND

On a VA Form 21-4138 received in October 2014, the appellant requested a Board hearing.  She also stated that she wished to be represented by a veterans' service organization.  In November 2015, the Board provided notice to the appellant regarding how she could obtain representation from a veterans' service organization and requested clarification from her as to the type of Board hearing she wished to attend.  

To date, the appellant has not responded to the Board's November 2015 letter.  Nevertheless, her request for a Board hearing has not been withdrawn.  

As the appellant has not specifically requested a VA Central Office hearing, and since Videoconference and Travel Board hearings are scheduled by the RO, the case is REMANDED for the following action: 

A Travel Board hearing should be scheduled in accordance with the docket number of this appeal.  The appellant should be notified of the time and place to report for the scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


